Citation Nr: 1717139	
Decision Date: 05/18/17    Archive Date: 06/05/17

DOCKET NO.  11-05 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in (RO) Roanoke, Virginia


THE ISSUES

1.  Entitlement to an effective date earlier than May 7, 2007, for the award of service connection for bilateral pes planus.

2.  Entitlement to an increased disability rating (or evaluation) for bilateral pes planus, in excess of 0 percent (noncompensable) prior to July 15, 2009, and in excess of 10 percent from July 15, 2009.

3.  Entitlement to a total disability rating for compensation purposes based on individual unemployability due to service-connected disabilities (TDIU).

4.  Entitlement to an increased disability rating (or evaluation) for hypertension in excess of 10 percent.

5.  Entitlement to an increased disability rating (or evaluation) for neuralgia of the right lower extremity in excess of 10 percent.

6.  Entitlement to an increased disability rating (or evaluation) for neuralgia of the left lower extremity in excess of 10 percent.

7.  Entitlement to an increased disability rating (or evaluation) for status post right knee PCL repair, with degenerative changes, in excess of 10 percent.

8.  Entitlement to an increased disability rating (or evaluation) for instability of the right knee in excess of 20 percent.

9.  Entitlement to an increased disability rating (or evaluation) for medial meniscus tear of the left knee with anterior cruciate instability and femoral condyle cartilage loss in excess of 10 percent.

10.  Entitlement to an increased (compensable) disability rating (or evaluation) for residual scarring of the right knee, right foot, and left foot.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

E. Blowers, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1982 to January 1986, from September 1988 to January 1991, and from November 2001 to August 2003.  The Veteran also had periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA).

This matter came before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of the ROs in Roanoke, Virginia, and Newnan, Georgia.  Initially, the Board will address the complex procedural history of this matter.

The Veteran was first service connected for bilateral pes planus in a December 2003 rating decision.  An initial noncompensable (0 percent) disability rating was assigned with an effective date of August 5, 2003.  In November 2005, VA issued a rating decision proposing to sever service connection for bilateral pes planus.  When the Veteran failed to respond, a January 2006 RO rating decision severed service connection for bilateral pes planus effective April 1, 2006.

On May 7, 2007, VA received a request from the Veteran to reopen the issue of service connection for bilateral pes planus, and the RO declined to reopen the issue in a subsequent March 2008 rating decision.  The Veteran subsequently filed a notice of disagreement (NOD) to this denial in April 2008.  Service connection for bilateral pes planus was then restored by the RO in a December 2008 rating decision.  A noncompensable disability rating was assigned effective May 7, 2007.

In a July 2009 letter, the Veteran submitted a statement that the RO took to be a request for increase of the bilateral pes planus rating.  The Veteran subsequently underwent a VA foot examination in September 2009 (within one year of the December 2008 rating decision restoring service connection for bilateral pes planus).  Based upon the findings of the VA foot examiner, in a March 2010 rating decision, the RO granted an increased rating of 10 percent for the service-connected bilateral pes planus from July 15, 2009.  VA received a NOD to the March 2010 rating decision in May 2010.  Per the NOD, the Veteran disagreed with the effective date assigned for the service-connected bilateral pes planus.

While subsequent procedural history followed, it is not necessary to discuss as it is irrelevant to how the Board will proceed in the instant matter.  First, as to the effective date issue, in the instant decision, pursuant to 38 C.F.R. § 3.156(C) (2016), the Board grants an earlier effective date of April 1, 2006 (the date of severance) for the service-connected bilateral pes planus.  As such, the Veteran's May 7, 2007 request to reopen service connection for bilateral pes planus will also be treated as a claim for an increased rating for the service-connected pes planus; therefore, the appropriate period of time for consideration of the increased rating claim is from May 7, 2006 (one year prior to the date of claim, if entitlement to higher rating arose during that one year period) to the present.

The instant matter was previously before the Board in December 2016.  At that time, the Board remanded the issues before it (TDIU and bilateral pes planus) to schedule a Board videoconference hearing.  The Veteran received a Board videoconference hearing from Roanoke, Virginia, before the undersigned Veterans Law Judge, who was seated in Washington, DC, in February 2017.  As such, the December 2016 Board remand directives have been satisfied.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (failure of the Board to ensure compliance with remand instructions constitutes error and warrants the vacating of a subsequent Board decision).  The hearing transcript has been associated with the record.  

The instant matter is a Veterans Benefits Management System (VBMS) appeal.  The Board has reviewed both the VBMS and the "Virtual VA" files so as to insure a total review of the evidence.  The issues of entitlement to a TDIU and increased ratings for hypertension, neuralgia of the right lower extremity, neuralgia of the left lower extremity, status post right knee PCL repair, with degenerative changes, instability of the right knee, medial meniscus tear of the left knee with anterior cruciate instability and femoral condyle cartilage loss, and residual scarring of the right knee, right foot, and left foot are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  While all of the non-TDIU issues are being remanded for the issuance of a statement of the case (SOC), any future Veterans Law Judge addressing these issues should be aware that the undersigned Veterans Law Judge addressed some of these issues at the February 2017 Board videoconference hearing.



FINDINGS OF FACT

1.  The Veteran was originally service connected for bilateral pes planus in December 2003, with an assigned effective date of August 5, 2003.

2.  Service connection for bilateral pes planus was severed in a January 2006 RO rating decision, effective April 1, 2006, which the Veteran did not appeal.

3.  On May 7, 2007, the Veteran submitted a claim to reopen service connection for bilateral pes planus; no other service connection claim, formal or informal, was filed prior to this date other than the original claim for service connection for pes planus in August 2003.

4.  In a December 2008 rating decision, the RO granted service connection for bilateral pes planus, effective May 7, 2007, after receiving copies of service treatment records from the Veteran showing that the Veteran was treated for foot problems during a period of ACDUTRA or INADCUTRA.

5.  The service treatment records were obtainable at the time of the January 2006 RO rating decision severing service connection for bilateral pes planus.

6.  Had the RO obtained the service treatment records prior to the January 2006 rating decision, service connection for bilateral pes planus would not have been severed.

7.  As service connection should not have been severed in January 2006, the Veteran's May 7, 2007 claim to reopen service connection instead serves as a claim for an increased rating for the service-connected pes planus.

8.  For the rating period on appeal from March 9, 2007, the service-connected bilateral pes planus has more nearly approximated severe symptomatology, to include objective evidence of a marked deformity of pronation, pain on manipulation and use accentuated, swelling, characteristic callosities, decreased longitudinal arch height of both feet on weight bearing, inward bowing of the Achilles tendon bilaterally, and difficulty standing or walking for a sustained period of time, with the weight-bearing line falling over or medial to the great toe bilaterally, and with improvement of symptoms after using orthopedic shoes or appliances. 


CONCLUSIONS OF LAW

1.  The criteria for an effective date of April 1, 2006, the date of severance of service connection, for the grant of service connection for bilateral pes planus are met.  38 U.S.C.A. §§ 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326(a), 3.400 (2016).

2.  Resolving reasonable doubt in the Veteran's favor, for the rating period on appeal from March 9, 2007, the criteria for a disability rating of 30 percent, but no higher, for the service-connected bilateral pes planus have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.20, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the instant decision grants the earliest effective date available at law for the service-connected bilateral pes planus (the date service connection was originally severed), no further discussion of VA's duties to notify and to assist is necessary as to that issue.

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).

Due to the odd procedural history of this case, discussed above, this matter began as a request for service connection for bilateral pes planus; however, the November 2007 VCAA notice did discuss how VA determines disability ratings and effective dates.  A subsequently issued June 2009 VCAA notice properly informed of the evidence generally needed to support a claim for an increased disability rating, what actions needed to be undertaken, and how VA would assist in developing the claim.  Additional adequate VCAA increased rating notices were issued to the Veteran throughout the course of this appeal.  The pes planus increased rating issue was readjudicated in a May 2014 SOC, and a May 2016 Supplemental Statement of the Case (SSOC).  For these reasons, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Regarding the duty to assist in this case, the Veteran was afforded VA foot examinations in September 2009, August 2011, and August 2015.  The examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  While the record is unclear as to whether the claims file was reviewed by all of the VA examiners, review of the claims file is not required in all cases for purposes of assessing the disability and making findings towards determining whether higher disability ratings are warranted, provided the examiner otherwise obtains and relies on an accurate history of the disability.  In this case, the reports reflect that necessary testing was conducted, all relevant questions were answered, and the VA examiners relied upon an accurate history and complaints of disability obtained from the Veteran.  See VAOPGCPREC 20-95 (stating that the determination as to whether review of prior medical records is necessary in a particular case depends largely upon the scope of the examination and the nature of the findings and conclusions the examiner is requested to provide); Kowalski v. Nicholson, 19 Vet. App. 171 (2005) (holding that a history given by a veteran that has not been found by the Board to be inaccurate is not a basis for discounting an opinion based on that history); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008) (the claims file is a tool to assist VA examiners to become familiar with the facts necessary to form an expert opinion, it is not a magical or talismanic set of documents).  

All relevant documentation, including VA and private treatment (medical) records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the appeal for an increased disability rating (or evaluation) for bilateral pes planus in excess of 0 percent (noncompensable) prior to July 15, 2009, and in excess of 10 percent from July 15, 2009.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above.

Earlier Effective Date for Service-Connected Pes Planus

The appellant argues that an effective date earlier than May 7, 2007 for service connection for bilateral pes planus is warranted.

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2016) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service; otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2)(i).

Under 38 C.F.R. § 3.156(c), except as otherwise provided, if, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records, that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim notwithstanding paragraph (a) of the same section.  This regulation does not apply to records that VA could not have obtained when it decided the claim because they did not exist or because the claimant failed to provide sufficient information for VA to identify and obtain the records.  Id. at (c)(2).  An award made based all or in part on records identified in § 3.156(c)(1) is effective on the date entitlement arose or the date which VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously denied claim.  38 C.F.R. § 3.156(c)(3).

Such regulation essentially establishes that, where an initial claim is denied due to the lack of evidence of an in-service event, such as treatment for foot pain during a period of ACDUTRA or INACDUTRA, but is later granted based all or in part on subsequently acquired service records establishing the in-service event, the claimant is entitled to a retroactive evaluation of the disability to assess the proper effective date, which would be the date of the original claim or the date entitlement otherwise arose, whichever is later.  Id.; Vigil v. Peake, 22 Vet. App. 63, 66-67 (2008).  In this sense, the original claim is not reopened, rather, the prior denial is reconsidered, and the original claim serves as the date of the claim and the earliest date for which benefits may be granted.

The Veteran was originally service connected for bilateral pes planus in December 2003, with an assigned effective date of August 5, 2003.  Service connection for bilateral pes planus was severed in a January 2006 RO rating decision, effective April 1, 2006, which the Veteran did not appeal.  The Veteran submitted a claim to reopen the issue of service connection for bilateral pes planus on May 7, 2007.  No other service connection claim, formal or informal, was filed prior to this date other than the original claim for service connection in August 2003.

In a December 2008 rating decision, the RO granted service connection for bilateral pes planus, effective May 7, 2007, after receiving copies of service treatment records from the Veteran showing that the Veteran was treated for foot problems during a period of ACDUTRA or INADCUTRA.  While it is unclear why these service treatment records were not before the RO at the time of service connection severance in January 2006, review of the evidence of record reflects that the service treatment records were obtainable at the time of the January 2006 RO rating decision severing service connection for bilateral pes planus.

Service treatment records are service department records within the purview of 38 C.F.R. § 3.156(c).  Receipt of the service treatment records, and the RO's subsequent grant of service connection based upon these service department records in December 2008, triggers VA's duty to "reconsider" the former January 2006 decision severing service connection for bilateral pes planus.  Had the RO obtained the service treatment records prior to the January 2006 rating decision, the RO, when considering all the other evidence of record, would not have severed service connection for bilateral pes planus.

For the above reasons, an earlier effective date for the grant of service connection for bilateral pes planus is warranted.  As the record reflects that service connection for bilateral pes planus should not have been severed, an effective date of April 1, 2006, the date of severance of service connection, for the grant of service connection for bilateral pes planus, is warranted.  38 C.F.R. § 3.156(c)(3).

Increased Rating for Bilateral Pes Planus

As service connection for bilateral pes planus should not have been severed in January 2006, the Veteran's May 7, 2007 claim to reopen service connection is, in effect, a claim for an increased disability rating for the service-connected pes planus.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21. 

Where there is a question as to which of two disability ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  It is the defined and consistently applied policy of VA to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.  

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disabilities.  38 C.F.R. § 4.14 (2016).  It is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

When an unlisted condition is encountered it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  Conjectural analogies will be avoided, as will the use of analogous ratings for conditions of doubtful diagnosis, or for those not fully supported by clinical and laboratory findings.  Nor will ratings assigned to organic diseases and injuries be assigned by analogy to conditions of functional origin.  38 C.F.R. § 4.20.

Where an increase in an existing disability rating based on established entitlement to compensation is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The relevant temporal focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse.  Painful motion is considered limited motion at the point that pain actually sets in.  See VAOPGCPREC 9-98.

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the claims file.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record. Miller v. West, 11 Vet. App. 345, 348 (1998).

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses.  See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation.  Barr, 21 Vet. App. 303.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).

Under Diagnostic Code 5276, mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensable.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6 (2014).  Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating. 
38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. §§ 4.2, 4.6.

After a review of all the evidence of record, the Board finds that, for the rating period on appeal from March 9, 2007 (the date within one year prior to the claim for increase when entitlement to a higher rating arose), the service-connected bilateral pes planus has more nearly approximated severe symptomatology, to include objective evidence of a marked deformity of pronation, pain on manipulation and use accentuated, swelling, characteristic callosities, decreased longitudinal arch height of both feet on weight bearing, inward bowing of the Achilles tendon bilaterally, and difficulty standing or walking for a sustained period of time, with the weight-bearing line falling over or medial to the great toe bilaterally, and with improvement of symptoms after using orthopedic shoes or appliances.

A March 9, 2007, private treatment note conveyed that the Veteran had a painful foot deformity requiring the use of steel toe tennis shoes.  A second March 2007 private treatment record reported that the Veteran had arch pain in the feet.

The Veteran received a VA foot examination in September 2009.  Per the examination report, the Veteran advanced having constant pain in the feet at a level of 8 out of 10 on the pain scale, which could exacerbate upon physical activity.  The Veteran used over the counter medications to treat the pain.  While standing or walking there would be pain, weakness, and fatigue.  Upon examination, both feet showed deformity of inward rotation of the superior portion of the os calcis.  The Veteran had difficulty standing and walking, with a standing limitation of 15 to 30 minutes.  At the conclusion of the examination, the VA examiner stated that the Veteran required arch supports, which relieved the symptoms and pain.  The Veteran did not need orthopedic shoes, corrective shoes, foot supports, build-up of shoes, or shoe inserts.  The Board notes that this appears to contradict the March 2007 private treatment note from the Veteran's own podiatrist.

An October 2009 VA treatment record reported that the Veteran had bilateral pes planus with limited and painful range of motion and tenderness.  Further, the report from a July 2011 VA podiatry consultation reflects that the Veteran complained of foot pain.

The Veteran received a new VA foot examination in August 2011.  Again, the Veteran advanced having constant pain in both feet at a level of 8 out of 10 on the pain scale, which could be exacerbated by physical activity.  The Veteran conveyed wearing special shoes and inserts to treat the symptoms.  Upon examination, most of the findings were the same as those reported in the September 2009 VA foot examination; however, here the VA examiner reported that the Veteran's symptoms and pain were not relieved by the corrective shoe wear.  

Per a June 2012 private examination report, the Veteran complained of daily foot pain.  The Veteran advanced feeling tired and achy by the end of the work day.  Further, the Veteran noted having difficulty running and exercising due to pain.  

A third VA foot examination was conducted in August 2015.  Once again the Veteran advanced having pain in both feet that was aggravated by prolonged standing or walking.  Upon examination, the Veteran had pain in both feet, with pain on manipulation of the feet, swelling on use, characteristic calluses, decreased longitudinal arch height of both feet on weight bearing, objective evidence of marked deformity of both feet, pronation of both feet, and inward bowing of the Achilles tendon bilaterally.  It was also noted that the weight-bearing line fell over or was medial to the great toe bilaterally.  The VA examiner explained that the Veteran used arch supports and orthotics to treat the pes planus symptoms, and that these treatments did improve the Veteran's symptoms.

At the February 2017 Board videoconference hearing, the Veteran testified to first becoming aware that the feet had worsened on or about 2007.  Symptoms at that time included pain, cramping, muscle spasm, swelling, and the need to wear orthotics.  Further, the Veteran credibly testified that his private orthopedist informed him that the symptoms would never be relieved completely, even with orthotic treatment.  

The Board notes that during the course of this appeal the Veteran has exhibited bilateral pes planus symptoms consistent with the 10 percent, 30 percent, and 50 percent rating criteria.  While symptoms consistent with the 30 percent rating criteria were most clearly shown at the time of August 2015 VA foot examination, when considering both the March 9, 2007, private treatment note reporting that the Veteran had a painful foot deformity requiring the use of steel toe tennis shoes, and the Veteran's testimony at the February 2017 Board videoconference hearing, the Board finds that the evidence supports a finding that the Veteran was entitled to a 30 percent disability rating for bilateral pes planus since March 9, 2007.

As such, the remaining question before the Board is whether a 50 percent disability rating (the maximum schedular disability rating) was warranted at any point since March 9, 2007 for the bilateral pes planus.  While the Veteran did demonstrate symptoms consistent with the 50 percent rating criteria at the August 2015 VA foot examination, as discussed above, a disability rating of 50 percent pursuant to Diagnostic Code 5276 is not warranted when the symptoms are improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a.  As discussed above, and as reflected throughout the record, the Veteran has consistently been prescribed and used orthotics to treat the pes planus symptoms.  Review of the all the evidence of record, including the VA foot examinations, VA and private treatment records, and the Veteran's own February 2017 Board videoconference hearing testimony, all support a finding that, while the improvement may be minimal in some cases, the orthotics have improved the Veteran's pes planus symptoms during the relevant period on appeal.  As such, a 50 percent disability rating for bilateral pes planus is not warranted at any point during the relevant period on appeal.  

The Board notes that in a claim for increase the Veteran may be entitled to an effective date earlier than the date of claim if the evidence shows that the Veteran first became entitled to the increased rating during the one-year prior to the date of claim.  See Hart, 21 Vet. App. 505.  As the Veteran filed the claim for increase in May 2007, and as the evidence reflects that the Veteran first became entitled to a 30 percent disability rating on March 9, 2007, the Board finds an effective date of March 9, 2007 to be warranted.  See 38 C.F.R. § 3.400(o).

After a review of all the evidence, both lay and medical, the Board finds that from March 9, 2007, the date within one year prior to the May 2007 claim for increased rating on which the Veteran first became entitled to an increased rating, the Veteran's service-connected bilateral pes planus has more nearly approximated severe symptomatology, to include objective evidence of a marked deformity of pronation, pain on manipulation and use accentuated, swelling, characteristic callosities, decreased longitudinal arch height of both feet on weight bearing, inward bowing of the Achilles tendon bilaterally, and difficulty standing or walking for a sustained period of time, with the weight-bearing line falling over or medial to the great toe bilaterally, and with improvement of symptoms after using orthopedic shoes or appliances.  Resolving all reasonable doubt in favor of the Veteran, the Board finds such symptomatology to more nearly approximate a 30 percent disability rating under Diagnostic Code 5276.  38 C.F.R. § 4.71a.  As such, the Board finds a 30 percent disability rating is warranted under Diagnostic Code 5762 from March 9, 2007.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a.

Extraschedular Consideration

The Board had also considered whether an extraschedular rating is warranted for the service-connected bilateral pes planus.  Ratings shall be based as far as practicable upon the average impairments of earning capacity with the additional proviso that the Secretary shall from time to time readjust this schedule of ratings in accordance with experience.  To accord justice, therefore, to the exceptional case where the schedular ratings are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extraschedular rating commensurate with the average earning capacity impairment due exclusively to the service connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).
 
The Court has clarified that there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  See Doucette v. Shulkin, No. 15-2818 (Vet. App. March 6, 2017) (holding that either the veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).  Second, if the schedular rating does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Thun v. Peake, 22 Vet App 111 (2008).  However, the Board gives no deference to the Director's adjudication and the Board is permitted to exercise jurisdiction over the question of entitlement to an extraschedular rating whether or not the Director of the Compensation and Pension Service finds an extraschedular rating warranted.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board); Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board).

With respect to the first prong of Thun, the Veteran's bilateral pes planus manifested primarily as severe symptomatology, to include objective evidence of a marked deformity of pronation, pain on manipulation and use accentuated, swelling, characteristic callosities, decreased longitudinal arch height of both feet on weight bearing, inward bowing of the Achilles tendon bilaterally, and difficulty standing or walking for a sustained period of time, with the weight-bearing line falling over or medial to the great toe bilaterally, and with improvement of symptoms after using orthopedic shoes or appliances.  The schedular rating criteria specifically provide for and contemplate ratings based on the aforementioned symptomatology (Diagnostic Code 5276).    

Further, the functional limitations imposed by the Veteran's bilateral pes planus disability, including difficulty standing, walking, and exercising, are primarily the result of the bilateral foot pain, including flare-ups, caused by engaging in these activities; therefore, consistent with DeLuca, the effects of the Veteran's foot pain and associated limitations on daily life are specifically contemplated by the schedular criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. 202.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the functional limitations and the effects on daily life.

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.

Comparing the Veteran's disability level and symptomatology of the bilateral pes planus to the rating schedule, the degree of disability throughout the entire period under consideration is contemplated by the rating schedule; therefore, the assigned rating is adequate.  Absent any exceptional factors associated with the feet, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  The issue of entitlement to a TDIU is addressed below.


ORDER

An effective date of April 1, 2006 for the grant of service connection (reversal of severance) for bilateral pes planus is granted.

For the rating period from March 9, 2007, and no earlier, an increased disability rating of 30 percent for the service-connected bilateral pes planus is granted.



REMAND

TDIU  

VA must afford a veteran a medical examination and/or obtain a medical opinion when it is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2014); 38 C.F.R. § 3.159(c)(4) (2016).  TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed.  
38 C.F.R. § 4.16(a), (b) (2016).

The Veteran is currently service connected and rated for a number of disabilities, including adjustment disorder with depressed mood and multiple orthopedic disabilities; however, despite having a combined disability rating of 90 percent since November 2013, it appears the Veteran was able to work until at least September 2015, and that the Veteran did not leave the previous job due to medical problems.  Further, recent individual VA examinations indicate that many of the disabilities have a minimal impact on the Veteran's ability to work.

A March 2016 VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, reflects that the Veteran worked as a utility maintenance mechanic from April 1992 until at least September 2015, approximately 23 years.  Considering the Veteran's multiple orthopedic disabilities, it is unclear from the record what, if any, job for which the Veteran may be qualified at this time.

After reviewing all the evidence of record, both lay and medical, the Board finds that there is insufficient evidence to determine whether the service-connected disabilities alone are severe enough to warrant a TDIU.  For these reasons, a VA examination may assist the Board in its determination as to whether the Veteran's service-connected disabilities preclude substantially gainful employment.

Outstanding Treatment Records 

VA should obtain all relevant VA and private clinical documentation that could potentially be helpful in resolving the issues.  Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990); Bell v. Derwinski, 2 Vet. App. 611 (1992).  Further, Social Security Administration (SSA) records are relevant to a claim and VA must obtain them where either (1) there is an SSA decision pertaining to a medical condition related to the one for which the veteran is seeking service connection or (2) there are specific allegations "giv[ing] rise to a reasonable belief" that the SSA records may pertain to the claimed disability.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).

The record reflects that the Veteran previously sought SSA disability benefits based upon multiple service-connected disabilities, including mental, spinal, and bilateral knee disabilities.  As these SSA records are potentially pertinent, the RO should attempt to obtain a copy of any decision granting or denying SSA disability benefits and all supporting medical documentation.  Further, on remand the AOJ should request that the Veteran provide any relevant outstanding private treatment records not already associated with the record, and should obtain any outstanding VA treatment records for the period from January 2017.  

Issuance of SOC

The Court has directed that, where a veteran has submitted a timely NOD with an adverse decision and the RO has not subsequently issued a SOC addressing the issue, the Board should remand the issue(s) to the RO for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

A November 2014 rating decision, in pertinent part, denied increased ratings for the service-connected hypertension, neuralgia of the right lower extremity, neuralgia of the left lower extremity, status post right knee PCL repair, with degenerative changes, instability of the right knee, medial meniscus tear of the left knee with anterior cruciate instability and femoral condyle cartilage loss, and residual scarring of the right knee, right foot, and left foot.  The Veteran subsequently filed a NOD to the increased rating denials in December 2014.  To date, the RO has not issued a SOC with respect to these issues; therefore, the issues must be remanded for the issuance of a SOC.  See 38 C.F.R. § 19.9(c) (2016), codifying Manlincon, 12 Vet. App. 238.

Accordingly, the issues of entitlement to a TDIU and increased ratings for hypertension, neuralgia of the right lower extremity, neuralgia of the left lower extremity, status post right knee PCL repair, with degenerative changes, instability of the right knee, medial meniscus tear of the left knee with anterior cruciate instability and femoral condyle cartilage loss, and residual scarring of the right knee, right foot, and left foot are REMANDED for the following action:

1.  Contact the SSA and request that it provide a copy of any SSA decision, should one exist, awarding or denying disability benefits for the Veteran, copies of all medical records upon which any such SSA disability benefit award or denial was based, and copies of any medical records associated with any subsequent disability determinations by the SSA for the Veteran.  If such records are identified but not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e) (2016).

2.  Contact the Veteran and request information as to any outstanding private treatment records for the service-connected disabilities.  Upon receipt of the requested information and the appropriate releases, the AOJ should contact all identified health care providers and request that they forward copies of all available treatment records and clinical documentation for the relevant time period on appeal pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for incorporation into the record.  If identified records are not ultimately obtained, the Veteran should be notified pursuant to 38 C.F.R. § 3.159(e).

3.  Associate with the record all VA treatment records pertaining to the treatment of the Veteran's service-connected disabilities, not already of record, for the period from January 2017.

4.  Ask a VA vocational or similar occupational specialist to evaluate the effect of all the service-connected disabilities on the Veteran's employability (the ability to obtain or maintain substantially gainful employment).  Specifically, the VA examiner is directed to assess the extent of functional and industrial impairment resulting from each of the Veteran's service-connected disabilities. 

The opinion should address whether the Veteran's service-connected disabilities alone are so disabling as to render him unable to perform physical and/or sedentary work.  

A medical, educational, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination; however, the effects of treatments and medications used to treat the service-connected disabilities should be considered in the opinion.  A rationale for all opinions and a discussion of the facts and medical principles involved should be provided.

5.  Then, readjudicate the issue of entitlement to a TDIU.  If the benefit sought on appeal remains denied, the Veteran and representative should be provided a SSOC.  An appropriate period of time should be allowed for response before the case is returned to the Board.

6.  Issue a statement of the case addressing the issues of increased ratings for hypertension, neuralgia of the right lower extremity, neuralgia of the left lower extremity, status post right knee PCL repair, with degenerative changes, instability of the right knee, medial meniscus tear of the left knee with anterior cruciate instability and femoral condyle cartilage loss, and residual scarring of the right knee, right foot, and left foot.  The Veteran and representative should be given the appropriate opportunity to respond to the SOC.  The RO should advise the Veteran that the claims file will not be returned to the Board for appellate consideration of this issue following the issuance of the SOC unless the appeal is perfected by a substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


